1    Rebecca C. Padilla, SBN: 248605
     POTTER, COHEN, SAMULON
2    & PADILLA
3    3852 E. Colorado Blvd.
     Pasadena, CA 91107
4    Telephone: (626) 795-0681
     Facsimile: (626) 795-0725
5
     E-mail: rpadilla@pottercohenlaw.com
6
     Attorney for Plaintiff
7
8
                            UNITED STATES DISTRICT COURT
9
                          CENTRAL DISTRICT OF CALIFORNIA
10
11
     WILLIAM JAMES KARSEMEYER,              )   Case No.: CV 18-8210-DOC (AGR)
12                                          )
                    Plaintiff,              )   ORDER AWARDING EQUAL
13         vs.                              )   ACCESS TO JUSTICE ACT
14                                          )   ATTORNEY FEES PURSUANT TO
     ANDREW SAUL, Commissioner of           )   28 U.S.C. § 2412(d)
15   Social Security,                       )
                                            )
16                  Defendant               )
17
18         Based upon the parties’ Stipulation for the Award and Payment of Equal

19   Access to Justice Act Fees, Costs, and Expenses:

20         IT IS ORDERED that the Commissioner shall pay the amount of $3,326.18

21   (Three Thousand Three Hundred Twenty-Six Dollars and Eighteen Cents) for fees,
     as authorized by 28 U.S.C. § 2412(d), subject to the terms of the above-referenced
22
     Stipulation.
23
24          April 9, 2020
     Date:__________                ___________________________________
25                                  DAVID O. CARTER
                                    UNITED STATES DISTRICT JUDGE
26

                                            -1-
